 

STOCK OPTION AGREEMENT, made as of the 4th day of October, 2013, between
BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the “Company”), and Mark
weinreb (the “Optionee”).

___________________

 

WHEREAS, the Optionee serves as the Chief Executive Officer and Chairman of the
Board of the Company;

 

WHEREAS, the Company desires to provide to the Optionee an additional incentive
to promote the success of the Company.

 

NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee the right and option to purchase shares of Common Stock of the
Company under and pursuant to the terms and conditions of the Company’s 2010
Equity Participation Plan (the “Plan”) and upon and subject to the following
terms and conditions:

 

1.           GRANT OF OPTION. The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase up to Two Hundred Fifty Thousand
(250,000) shares of Common Stock of the Company (the “Option Shares”) during the
following periods:

 

(a)         All or any part of One Hundred Twenty-Five Thousand (125,000) shares
of Common Stock may be purchased during the period commencing on the date hereof
and terminating at 5:00 P.M. on October 4, 2023 (the “Expiration Date”).

 

(b)         All or any part of One Hundred Twenty-Five Thousand (125,000) shares
of Common Stock may be purchased during the period commencing at 12:01 A.M on
October 4, 2014 and terminating at 5:00 P.M. on the Expiration Date.

 

Notwithstanding the foregoing, in the event that the Optionee’s employment with
the Company is terminated by the Company without “cause” (as such term is
defined in the Employment Agreement, dated as of October 4, 2010, between the
Company and the Optionee, as amended (the “Employment Agreement”)) or by the
Optionee without “Good Reason” (as such term is defined in the Employment
Agreement), or, in the event of a Change of Control (as such term is defined in
the Employment Agreement), and, on the date of termination of employment or any
Change of Control, any portion of the Option is not exercisable, such
unexercisable portion of the Option shall become exercisable (an “Option
Acceleration Event”).

 

2.           NATURE OF OPTION. The Option is not intended to meet the
requirements of Section 422 of the Internal Revenue Code of 1986, as amended,
relating to “incentive stock options”.

 

3.           EXERCISE PRICE. The exercise price of each of the Option Shares
shall be Sixty Cents ($0.60) (the “Exercise Price”). The Company shall pay all
original issue or transfer taxes on the exercise of the Option.

 

4.           EXERCISE OF OPTIONS. (a) The Option shall be exercised in
accordance with the provisions of the Plan. As soon as practicable after the
receipt of notice of exercise and payment of the Exercise Price as provided for
in the Plan, the Company shall tender to the Optionee a certificate issued in
the Optionee’s name evidencing the number of Option Shares covered thereby.

 

 

 

 

(b)           The Company agrees that, as contemplated in Section 13(b) of the
Plan, the Optionee may elect to have the Company reduce the number of Option
Shares otherwise issuable by a number of Option Shares having a Fair Market
Value (as defined in the Plan) equal to the exercise price of the Option being
exercised. In the event of such election, the Company shall issue to the
Optionee a number of Option Shares computed using the following formula:

 

X = Y (A-B)   A  

 

Where X = the number of Option Shares to be issued to the Optionee       Y = the
number of Option Shares subject to this Option (or the portion thereof being
cancelled)       A = the Fair Market Value of one Option Share       B = the
Exercise Price

 

5.           TRANSFERABILITY. The Option shall not be transferable other than by
will or the laws of descent and distribution and, during the Optionee’s
lifetime, shall not be exercisable by any person other than the Optionee.

 

6.           TERMINATION OF EMPLOYMENT. To the extent the Option becomes
exercisable, the Option shall remain exercisable until the Expiration Date
notwithstanding any subsequent termination of employment with the Company or its
subsidiaries for any reason whatsoever. In addition, in the event of an Option
Acceleration Event, the Option shall remain exercisable until the Expiration
Date notwithstanding any termination of employment with the Company or its
subsidiaries for any reason whatsoever.

 

7.           INCORPORATION BY REFERENCE. The terms and conditions of the Plan
are hereby incorporated by reference and made a part hereof.

 

8.           NOTICES. Any notice or other communication given hereunder shall be
deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company, 555 Heritage
Drive, Suite 130, Jupiter, Florida 33458, Attention: Vice President of
Operations, and to the Optionee at the address indicated below. Notices shall be
deemed to have been given on the date of hand delivery or mailing, except
notices of change of address, which shall be deemed to have been given when
received.

 

9.           BINDING EFFECT. This Stock Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns.

 

2

 

 

10.           ENTIRE AGREEMENT. This Stock Option Agreement, together with the
Plan, contains the entire understanding of the parties hereto with respect to
the subject matter hereof and may be modified only by an instrument executed by
the party sought to be charged.

 

11.           GOVERNING LAW. This Stock Option Agreement shall be governed by,
and construed in accordance with, the laws of the State of Nevada, excluding
choice of law rules thereof.

 

12.           EXECUTION IN COUNTERPARTS. This Stock Option Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
both of which together shall constitute one and the same instrument.

 

13.           FACSIMILE SIGNATURES. Signatures hereon which are transmitted via
facsimile, or other electronic image, shall be deemed original signatures.

 

14.           INTERPRETATION; HEADINGS. The provisions of this Stock Option
Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto. The headings and captions under sections and
paragraphs of this Stock Option Agreement are for convenience of reference only
and do not in any way modify, interpret or construe the intent of the parties or
affect any of the provisions of this Stock Option Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the day and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.       By:       Name: Mandy Clyde     Title:
Vice President of Operations                 Signature of Optionee          
Mark Weinreb     Name of Optionee                 Address of Optionee

 

4

 

